CORRECTED ORDER
The Disciplinary Review Board on August 11,1998, having filed with the Court its decision concluding that ROBERT P. GOR-MAN of PRINCETON, who was admitted to the bar of this State in 1960, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.3 (lack of diligence); RPC 1.4(a) (failure to communicate with a client); and RPC 8.1(b) (failure to cooperate with ethics authorities); and good cause appearing;
It is ORDERED that ROBERT P. GORMAN is suspended from the practice of law for a period of three months and until further Order of the Court, effective December 14,1998; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.